DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Line 2 recites “said noise filtering”  There is improper antecedent basis for this claim.  Examiner believes this claim is meant to depend on Claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 1-7, 9-16 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elie et al. (US 2017/0030737).
Figure 1 of Elie discloses an electronic accelerometer-based tilt switch for vehicles capable of controlling the state of an electrical circuit according to the angle of inclination of said switch, comprising:
(1) regarding Claim 1:
	a housing mountable to a vehicle member that is movable between a first position and a second position ([0023]), wherein when said vehicle member is in said first position it is at a predetermined angle of inclination versus when said vehicle member is in said second position ([0025], [0026], Claim 1);
an accelerometer disposed within said housing ([0076]); and
a control circuit disposed within said housing and operatively connected to receive signals from said accelerometer indicative of an instant angle of inclination of said vehicle member and to swatch the state of said electrical circuit 
	(2) regarding Claim 2:
wherein said control circuit comprises electromechanical control devices configured to act as an electrical relay ([0023], [0025]).
	(3) regarding Claim 3:
further comprising a microprocessor connected to receive signals from said accelerometer and wherein said microprocessor processes said signal to determine the angle of inclination of said vehicle member and is connected to send a command signal to said control circuit (154 and 168 in Fig 11).
	(4) regarding Claim 4:
wherein said microprocessor is part of a microcontroller that also comprises program memory ([0085).
	(5) regarding Claim 5:
wherein said microcontroller is programmable with different thresholds for sending commands to said control circuit for different angles of inclination, whereby said electronic accelerometer-based tilt switch can be employed for different applications without any hardware changes ([0070], [0078]).
	(6) regarding Claim 6:
wherein said accelerometer sends an output signal to a remote microcontroller, which is in communication with said control circuit ([0061]).

wherein said accelerometer is a 3-axis accelerometer ([0076]-plurality of axis).
	(8) regarding Claim 9:
wherein said instant angle of inclination is determined based upon acceleration measured by said accelerometer along a predetermined axis ([0076]).
	(9) regarding Claim 10:
wherein said control circuit is calibrated to determine that that said vehicle member has moved from said second position to said first position when said instant angle of inclination has changed by more than a predetermined threshold value ([0052], [0076], [0077]).
	(10) regarding Claim 11:
wherein said electrical circuit comprises a lamp assembly and said lamp assembly is turned on when said electrical circuit is in said first output state and turned off when said electrical circuit is in said second output state ([0030], [0064], 140 in Fig 6).
	(11) regarding Claim 12:
wherein said vehicle member is a hood for an engine compartment and said first output state is in association with a predetermined angle of inclination when said hood is in an open position ([0022], and Fig 1, 2, 3 and 4).
	(12) regarding Claim 13:

(13) regarding Claim 14:
wherein said vehicle member is an interior compartment door moveable to an open position at a first predetermined angle of inclination from a closed position at a second predetermined angle of inclination and said first output state is in association with said first predetermined angle of inclination ([0022], and Fig 1, 2, 3 and 4).
	(14) regarding Claim 15:
wherein said control circuit maintains said second output state when the accelerometer signal value is greater than one by more than a predetermined threshold ([0030-0031], [0034]).
	(15) regarding Claim 16:
further comprising a motion sensor, wherein said control circuit maintains said second output state when said motion sensor indicates that the vehicle is in motion ([0025] and 24 in Fig 1).
	(16) regarding Claim 19:
further comprising an electrical connector for receiving electrical power from an external power source and delivering said electrical power to components within said housing ([0023]).
	(17) regarding Claim 20:

	(18) regarding Claim 21:
further comprising a battery disposed inside said housing that provides electrical power to components within said housing (See Fig 2-it is well known that automobiles operate on a battery).
	(19) regarding Claim 22:
		wherein said lamp assembly is mounted inside said housing (140 in Fig 6).
	(20) regarding Claim 23:
wherein said control circuit is configured to turn said lamp off after a predetermined time, even if the vehicle body remains in said first position ([0030]).
	(21) regarding Claim 24:
wherein said control circuit causes a fade in effect when said lamp is turned on ([0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. (US 2017/0030737) in view of Sheynblat (US 2007/0214886).
(1) regarding Claim 8:
	Elie discloses all of the subject matter above.  However Elie does not disclose the MEMS accelerometer.
	Sheynblat, in the same field of endeavor, discloses:
	wherein said accelerometer is a MEMS cantilever beam accelerometer ([0018]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Sheynblat into the system of Elie as it is well-known in the art that MEMS cantilever beam accelerometers are the simplest and most widely used accelerometer structure.
	(2) regarding Claim 17:
Elie discloses all of the subject matter above.  However Elie dies not disclose the noise filter.
	Sheynblat, in the same field of endeavor, discloses:
wherein said control circuit is programmed to filter noise from said signal received from the accelerometer ([0033]).

(3) regarding Claim 18:
Elie discloses all of the subject matter above.  However Elie dies not disclose the noise filter.
	Sheynblat, in the same field of endeavor, discloses:
wherein said control circuit applies an averaging filter to achieve said noise filtering ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Sheynblat into the system of Elie as it is well-known in the art to use different positioning and orientation based sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844